COMMENTS ACCOMPANYING
PTO-90C MISCELLANEOUS COMMUNICATION

Relationship of this communication to previous prosecution
This communication provides further explanation relating to Applicant's 18-19 March 2021 e-mail messages (copies attached as the PDF file "2021-03-19 e-mail history") and relating to the 3/18/2021 non-final Office action, which action remains in effect with no claims allowed.

Statutory period for reply
The period for reply remains as set forth in the 3/18/2021 action.

Summary
There may be some miscommunication as to the necessary priority of addressing the 112 rejections in the 3/18/2021 action versus the possibility of successfully addressing the 101 rejections using explanations of improvement.  Applicant's attached e-mail messages appear to address only 101 and not 112, but it appears that a 101 explanation of improvement cannot be persuasive without first overcoming at least the 112/1st written description rejections, as suggested at p. 3 of the action, as highlighted at the end of the examiner's 19 March e-mail, and as further discussed below.

Requesting an interview
After reviewing the discussion below, Applicant may request an interview using the online Automated Interview Request webpage (www.uspto.gov/interviewpractice).
If an interview is requested, an agenda by concise topic and/or with specific questions should be included.  MPEP 713 pertains in this regard.  
The agenda should not include additional remarks or arguments.  The goal of the interview would be to correct any remaining miscommunication regarding the 3/18/2021 action or to resolve or focus any 

Status of rejections
In the 3/18/2021 action, the previous 101 rejections of claims 33-36 and 64-65 were withdrawn, however the 101 rejection of claim 51 was maintained, and a 101 rejection was applied to new claim 66.  Additionally and importantly, 112/2nd and 112/1st rejections applied to all claims.

Discussion of rejections in response to Applicant's e-mail messages
As explained in the 3/18/2021 action (e.g. p. 3 re 101) and as further explained below, at this point in prosecution, it appears that it is the 112 rejections which first need to be resolved in order to then address the remaining 101 rejections.
In a BRI, the claims read on an embodiment such as: 
(a) providing a non-tumorous sample of a subject having a tumor;
(b) using an analyzer to obtain an amino-acid profile from the sample;
(c) identifying a feature of the profile;
(d) correlating the feature with a pathway related to metabolism or proliferation of the tumor and generating a correlated pathway and associated pathway-related species;
(e-f) based on the correlated pathway and pathway-related species, selecting and performing two assessings of the sample for consumption by said tumor; and 
(g) determining a deprivation-diet protocol specific to the subject based on outcomes of said assessings.
That is, there is recited a single sample from the subject, the subject having a tumor but the sample not necessarily comprising any cells from the tumor.  The claims read on any possible type and location for the sample and any possible type, location and size for the tumor.  Again, in a BRI, the sample need not be a sample of the tumor, need not even be a systemic sample (e.g. a blood sample), and may be a sample 
In particular the newly amended 12/1/2020 claims read "assessing said sample for consumption... by said tumor..." (e.g. claim 33, step (e)(i)), whereas the previous 8/28/2019 claims read more broadly "assessing consumption... by said tumor..."  That is, the 12/1/2020 claims have been narrowed to require inferring consumption "by said tumor" based on the same sample provided at the start of the claim.  While this narrowing may be a better reflection of the intended invention, it raises written description issues as to how tumor behavior is to be inferred from what potentially is a non-systemic, non-tumor sample acquired from a location in the subject distant from the site of the tumor, and this is claimed for any possible type and size of tumor.
In short, the 12/1/2020 amendment undercuts the 101 explanation of improvement, as rejected in the 3/18/2021 action regarding written description and regarding 101, noting in particular the discussion in the action at p. 3 "at least in view of the below 112 rejections, such an explanation of improvement is not yet clear, at least not for all claimed embodiments" and the suggestion at p. 12 "any improvement... must apply to all claimed embodiments within the recited claim scope."
Regarding the 112/1st written description rejection, one issue in particular is the requirement to infer "consumption ... by said tumor" of any of four classes of compounds (sub-steps (e)(i-iv) as potentially claimed embodiments among all of sub-steps (e)(i-vii)), performing this inference by "assessing" the "sample" recited as optionally "non-tumorous" and having no clearly recited relationship to the tumor except being from the "subject having [the] tumor."  As described in the 112/1st rejection (p. 5), it is not clear that there is written description support as to how PHOSITA would perform this requirement, particularly not as to how PHOSITA would select sample types appropriate to a tumor type, in particular when tumor type has not been recited as being required to be known.  The claim reads on embodiments of tumor type and sample type for which there is no disclosure as to how PHOSITA would perform the claim, in particular performing the inferences claimed in sub-steps (e)(i-iv).
Regarding the attached e-mail history and the 101 rejection, Applicant's 12/1/2020 remarks at pp. 44-49 have been reviewed.
Some agreement regarding intended 101 explanation of improvement
It can be agreed that the references cited at pp. 44-46 support the general idea that, in the field of oncology preceding the instant invention and in at least the cited instances, there were the concepts of a balanced diet not necessarily tailored to the metabolism of an individual subject.  Thus, it can be agreed that there is the possibility of a 101 explanation of improvement relating to a deprivation diet (as an improvement over a balanced diet) tailored to an individual subject (as an improvement over being prescribed uniformly across subjects).
That is, there may be some agreement regarding Applicant's generally intended improvement over the previous state of the technology field.  

Impact of 112 rejections on persuasiveness of the 101 explanation of improvement
However, the 112 rejections address issues with claim interpretation (112/2nd) and with performance of the claims (112/1st) which render the asserted explanations of improvement not presently persuasive.  Applicant's remarks at p. 47 go on to assert: 
"the claims are not directed to a JE due to the particular improvements provided by the instant invention;" 
"Clearly, the instant invention relating to a deprivation-diet protocol is a manifest improvement over the established reference for a standard cancer-diet protocol;" and 
"The protocols include administering biological molecules which are specifically formulated according to input data associated with a subject's tumor" and "the biological compositions and therapies of the present invention allow oncologists the option to choose for the subject a chemotherapy regimen that is more effective when administered with such biological compositions, enabling the reduction of the large amounts of drugs or radiation therapy (which are often toxic) required to inhibit tumor growth."
Of course, these assertions of the improvement of the instant claims over what is asserted to be the previous state of the technology field, assume successful performance of the instant claims -- for all claimed embodiments within a BRI of the claims.  The explanation of improvement, however, cannot yet be persuasive at least because of the 112/1st written description rejections and the issues raised in those rejections regarding at least some of the embodiments within the scope of the claims.

In the e-mail history there appears to be no consideration of the 112/1st written description rejections, again highlighting a miscommunication regarding steps necessary to advance prosecution and the ordering of those steps.

Summary
Overcoming the 112 issues is understood to be prerequisite to the 101 explanations of improvement being persuasive.  

Additional comment
Sub-steps (e)(v-vii) appear to contain typographic errors at "assessing said at least one of said at least one correlated pathway is linked to..." in the repetition of "said at least one of said at least one."  This comment also relates to the second 112/2nd rejection at p. 4 of the 3/18/2021 action regarding these same sub-steps.

Inquiries
The examiner, G. Steven Vanni, may be contacted at: (571) 272-3855 Tu-F 8-7 (ET).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R. Skowronek, may be reached at (571) 272-9047.
/G STEVEN VANNI/Primary Examiner, Art Unit 1631